Citation Nr: 1505297	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  99-01 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


1. Entitlement to service connection for glaucoma, to include as secondary to the Veteran's service connected cataracts, and secondary to the Veteran's service connected schizophrenic reaction.

2. Entitlement to service connection for retinal arteriosclerosis, to include as secondary to the Veteran's service connected cataracts, and secondary to the Veteran's service connected schizophrenic reaction. 

(Multiple issues, including entitlement to service connection for a traumatic brain injury (previously claimed as a head injury), entitlement to an increased rating, in excess of 70 percent for schizophrenic reaction, undifferentiated type, entitlement to specially adapted housing, and entitlement to a special home adaptation grant are the subject of another decision issued today.)



REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to December 1953, and had earlier active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied the Veteran's claim on appeal. 

The Veteran testified before one of the undersigned Veterans Law Judges in September 2003.  The matter was remanded by the Board for further development in January 2005 and denied in part in September 2007.  The Board's denial of service connection for glaucoma was vacated and remanded by a February 2009 United States Court of Appeals for Veterans Claims (Court) decision, which was based on a January 2009 Joint Motion for Remand. The matter was again remanded by the Board and in July 2009, the Veteran testified at a further hearing before the undersigned Acting Veterans Law Judge. After further development and associated claims filed by the Veteran, a third hearing was held by the final undersigned Veterans Law Judge in May 2013 to provide for a panel decision.  The transcripts for each of the hearings are of record. Finally, the Board requested an independent medical expert (IME) opinion from a specialist in ophthalmology in December 2013.  The issues are now ready for appellate review.

As a matter of clarification, the parties January 2009 joint motion for remand specified that the Board's denial of service connection for retinal arteriosclerosis was not to be disturbed. However, upon review of the matter by the undersigned panel, the Board has considered the disorder as one theory of entitlement of service connection for blindness, which is also in accordance with the Veteran's presentation at his March 2013 Board hearing. Given that service connection for blindness is granted in this decision, the Board's action results in no prejudice to the Veteran. See 38 C.F.R. § 4.79, Diagnostic Code 6011 (providing in part that retinal scars is rated on physical scarring and resulting in a 10 percent rating, and alternatively on visual impairment if it would result in a higher evaluation). 

Thus, while the above stated issues were previously considered as one issue (entitlement to service connection for retinal arteriosclerosis and glaucoma, to include as secondary to the Veteran's service connected cataracts, and secondary to the Veteran's service connected schizophrenic reaction), as will be further explained below, one of these two conditions was determined to be secondarily related to service while the other was not and therefore the issues have been separated. 

A review of the Virtual VA paperless claims processing system was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the evidence of record is in equipoise as to whether the Veteran's glaucoma is related secondarily to his service-connected schizophrenic reaction, undifferentiated type.

2. The preponderance of the competent and credible evidence fails to demonstrate that the Veteran's retinal arteriosclerosis is related to his active duty service on either a direct or secondary basis.

CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for glaucoma have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2. The criteria for the establishment of service connection for retinal arteriosclerosis have not been met on either a direct or secondary basis. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims for service connection. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private treatment records and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the September 2003, July 2009, and May 2013 hearings before the Board, the undersigned Acting Veterans Law Judge and Veterans Law Judges and representative for the Veteran engaged in a colloquy with the Veteran as to substantiation of the claims. The Veteran was asked about and provided testimony regarding his eye claims. Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board's hearings or contended that the Veteran does not fully understand the issues or the evidence that is required to substantiate his claim.

As noted above, these issues have been remanded multiple times for further development. All requested development has been achieved. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service, including chronic disease. The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought. 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran is currently diagnosed with end stage glaucoma and retinal arteriosclerosis. The Veteran is currently blind. Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.

The Veteran presented several theories as to how his eye disorders and blindness were related to directly to his active duty service or incidents during active duty service and/or secondarily to his service-connected disabilities, cataracts and schizophrenia. Various etiological opinions have been provided throughout the course of the appeal. 

Given that the claim of service connection for glaucoma and its blindness is presently granted, the Board will focus on the Veteran's primary theory as first presented just prior to the Board's first denial of the claim, and continued thereafter including during the March 2013 hearing. Specifically, the Veteran alleges that numerous and increasing medications for his service-connected schizophrenia adversely interacted with prescribed medications for vision impairment, either on a psychological basis (i.e., he was not fully compliant with the medication regimen) or on a physiological basis because the medications resulted in poor interaction. 

The Veteran was afforded VA examinations in March 1994, June 1995, April 1997, July 2009 and July 2010. All of these examinations essentially focused on the question of whether, from a physiological view, service-connected cataracts, schizophrenia caused glaucoma, retinal arteriosclerosis or blindness. The examiners all answered in the negative. 

Conversely, a March 1997 letter from Dr. B.J.L. stated that it was "possible" that the Veteran's severe glaucoma was somewhat exacerbated by his service-connected cataract condition, however there was no absolute cause and effect. The private physician then stated that it was doubtful that his retinal arteriosclerosis was caused by his cataracts.

A November 2002 private medical opinion from Dr. J.P.R., stated that glaucoma was not present in service or at discharge and could not be related to cataracts since the glaucoma was initially noted in 1979 and the cataracts were first noted in 1987. He stated that the etiology of the Veteran's glaucoma was most likely inheritance linked given a history of glaucoma in the Veteran's family. Finally, the examiner noted that the Veteran's retinal arteriosclerosis pertained to peripheral circulation and could be related to age, but was not related to the Veteran's glaucoma or cataracts or any activity in service.

A March 2013 letter from private physician, Dr. J.L.N., stated, after reviewing the Veteran's medical records, that the Veteran had been prescribed various medications for his schizophrenia which would be expected to raise the intraocular pressure contributing to the development or aggravation of his glaucoma. He concluded that it was at least as likely as not that one or more of the medications he was prescribed for his service-connected schizophrenia before he became blind had an adverse interaction with one or more of the medications for his glaucoma. 

The Board's then-following review of the evidence indicated that while the Veteran had reported in several vision and mental examinations that he complied with his medication regimen, treatment notes contained various notations of non-compliance.  

Given the various etiological opinions, the Board secured an Independent Medical Expert opinion (IME) from a university professor who specialized in ophthalmology in December 2013. The examiner was presented with four possible theories of etiology regarding the Veteran's blindness: 1) that "near drowning" episodes in service, which allegedly resulted in sufficient oxygen deprivation, eventually led to blindness, 2) that his service-connected schizophrenia interfered with his ability to correctly take the medications prescribed for his glaucoma which caused or worsened his blindness, 3) that his service-connected cataracts caused or worsened his blindness, or 4) that any of the above three reasons caused or worsened his retinal arteriosclerosis, which caused his blindness.  

The December 2013 IME examiner was provided an extensive review of relevant evidence and was advised that based on the Veteran's own testimony and a review of the record, including the finding of a VA ophthalmologist in June 1995, the Board had conceded that the Veteran was likely not able to fully follow his prescribed medication for glaucoma due to his impairment from schizophrenia. The June 1995 VA ophthalmologist noted the Veteran responded to prescribed antiglaucoma eye drops but was not consistent in the use of them probably because of his nervous instability.  The Veteran testified that these difficulties were most pronounced in the 1970s and 1980s. At his July 2009 Board hearing, the Veteran testified that when he would take the medication for his eyes in the 1970s and 1980s, he felt disoriented and like he wanted to commit suicide. As a result, he often did not take the medication for his eyes and his eyesight continued to get worse. The examiner was asked to consider whether incorrectly taking his medications could have caused or worsened the Veteran's blindness that resulted from his glaucoma and/or his retinal arteriosclerosis.

Initially, the December 2013 IME examiner noted that the cause of the Veteran's blindness was obviously his chronic open angle glaucoma. The examiner further noted that the Veteran's retinal arteriosclerosis did not cause the Veteran's blindness and that retinal arteriosclerosis is not recognized in the medical literature as being related to or causing glaucoma.

Having determined that, the examiner then addressed that the Veteran's in-service "near drowning" episodes and determined that they had nothing to do with the Veteran's blindness. The examiner explained that there was no evidence in the medical literature, or in the records provided, that supported the oxygen deprivation theory for the cause of the Veteran's blindness. The examiner further noted that any visual problems caused by this would have been apparent immediately and that was not the case in this instance. Therefore neither the Veteran's glaucoma nor his retinal arteriosclerosis were caused or worsened by the Veteran's in-service "near drowning" episodes. 

The examiner also provided a negative opinion with regard to the theory of the Veteran's service-connected cataracts causing or worsening the Veteran's eyesight to the point of blindness through either causing or worsening the Veteran's glaucoma or his retinal arteriosclerosis. The examiner explained that while there were special cases in which cataracts could cause a special type of glaucoma, the Veteran's cataracts were not of this special type. The examiner stated that while the Veteran's service-connected cataract diagnosis may have progressed to the point that he needed cataract surgery in order to maintain his best vision, the cataracts were not the cause of the Veteran's glaucoma, retinal arteriosclerosis or his blindness and the cataracts did not worsen or cause his glaucoma, his retinal arteriosclerosis, or his blindness. 

With regard to the theory that his schizophrenia affected his ability to correctly take his medication, the examiner determined that there was nothing in the medical literature to support the theory that the Veteran's retinal arteriosclerosis was the result of his inability to correctly take his medication. 

With regard to the issue of glaucoma, however, the examiner provided a positive opinion with respect to the final theory: that the Veteran's schizophrenia could have affected his ability to correctly take his medications for his glaucoma. The examiner noted that the Veteran clearly did not comply with his prescribed treatment for his ocular hypertension and as a result did lose nerve fibers in his optic nerve resulting in a diagnosis of chronic open angle glaucoma. The examiner further noted that while schizophrenia did not cause glaucoma, it is possible that if the Veteran's schizophrenia affected the Veteran's ability to correctly take the prescribed medication which in turn worsened the Veteran's glaucoma, then the Veteran's schizophrenia is the secondary cause of the Veteran's blindness. Specifically, the examiner noted that the Veteran developed hereditary ocular hypertension which led to glaucoma and eventually to blindness secondary to his inability or unwillingness to control his pressures.

Finally the examiner noted that there was evidence in the records provided that the Veteran had been treated with various medications including anticholinergic medication. The examiner noted that the Veteran had been diagnosed with chronic open angle glaucoma and that anticholinergic medications did not affect or cause an elevation in intraocular pressure in an individual with open angle glaucoma, but rather only those with narrow angle glaucoma. Therefore the examiner determined that there was no way that any of the Veteran's prescribed schizophrenia medications had an adverse interaction with any of his glaucoma medications. Rather it was just that his intraocular pressure (glaucoma) was simply not controlled. 

The Veteran subsequently provided a July 2014 private medical opinion by Dr. J.L.N, which stated, after noting he had reviewed the above noted IME report, that the intraocular pressure and psychotropic medications was a complex one, but that an article in The British Journal of Ophthalmology studied psychiatric medications and open angle glaucoma and seemed to conclude that due to the several mechanisms by which intraocular pressure could be increased and that potential problems could exist with antipsychotic, antidepressant, and stimulant medications. Finally he stated that he stood by his hypothesis that it was at least as likely as not that one or more of the medications that the Veteran was prescribed for his service-connected schizophrenia, before he went blind, had an adverse interaction with one or more of the medications for his glaucoma.

The opinion provided by the December 2013 IME ophthalmologist is the most probative evidence with regard to the issue of whether the Veteran is entitled to service connection on a direct or secondary basis for glaucoma and retinal arteriosclerosis. The December 2013 examiner's opinions reflected review of the Veteran's entire claims file, including in-service and post-service treatment records, and provided a reasoned medical opinion. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

With regard to the issue of retinal arteriosclerosis, there is no positive nexus of record noting that the Veteran had retinal arteriosclerosis as a result of the "near-drowning" incident in service or any incident in service. Therefore, direct service connection must be denied. Additionally, there is no indication that the Veteran's retinal arteriosclerosis has ever been linked to his service-connected schizophrenia, his inability to take his medications as a result of his schizophrenia, or medications taken for his service-connected schizophrenia. Finally, while there is one positive opinion (March 1996 private opinion from Dr. C.T.C) that noted that the Veteran's retinal arteriosclerosis was caused by his cataracts, that opinion stated that it was secondary to his service-connected cataracts due to an injury to the eyes, or the head, or both, but provided no further explanation as to how an injury would have caused the cataracts that caused the retinal arteriosclerosis. Therefore the opinion of is no probative weight. Additionally it is noted that every other etiological opinion with regard to the Veteran's retinal arteriosclerosis being secondarily related to his service-connected cataracts is negative. Therefore service-connected on a secondary basis must also be denied. 

However, with regard to the issue of glaucoma, while there is no positive nexus for direct service connection, there is a positive nexus regarding secondary service connection. As with the retinal arteriosclerosis, glaucoma was noted to be secondary to service-connected cataracts in the March 1996 private opinion from Dr. C.T.C., however, as noted above that opinion lacks probative value. The March 1997 letter from Dr. B.J.L. stated that it was possible that the Veteran's severe glaucoma was somewhat exacerbated by his service-connected cataract condition. As the examiner appears uncertain in his opinion, this opinion too lacks any degree of certainty and therefore must be given no probative weight. However, as determined by the December 2013 IME, the Veteran's glaucoma which led to blindness was secondary to his inability or unwillingness to control his pressures as a result of his service-connected schizophrenia. Therefore, service connection for glaucoma is warranted on a secondary basis as the more probative evidence supports the Veteran's claim.

Finally, the Board notes that the evidence regarding whether the medications prescribed for the Veteran's schizophrenia negatively interacted with the Veteran's medications for his glaucoma is in equipoise. While the December 2013 IME stated that anticholinergic medication would not affect chronic open angle glaucoma, the July 2014 private medical opinion by Dr. J.L.N., cited evidence stating that the medications could interfere. Regardless, the Veteran is entitled to service-connection on a secondary basis as a result of his service-connected schizophrenia.

Because the evidence is at least in equipoise as to all required elements for a finding of service connection on a secondary basis, the Board finds that the criteria for service connection for glaucoma are approximated. However, the preponderance of the evidence is against the claim for retinal arteriosclerosis on both a direct and secondary basis, and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for glaucoma, to include as secondary to the Veteran's service connected schizophrenic reaction is granted.

Service connection for retinal arteriosclerosis, to include as secondary to the Veteran's service connected cataracts, and as secondary to the Veteran's service connected schizophrenic reaction is denied.





			
	MICHAEL E. KILCOYNE	L.M. BARNARD
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
VITO A. CLEMENTI
	Veterans Law Judge
	   Board of Veterans' Appeals



Department of Veterans Affairs


